UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 033-26828 THE WIKI GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 58-1921737 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (Zip Code) (310) 443-9246 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated Filero (Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of June 13, 2012,there were 133,260,493 shares of common stock issued and outstanding. WIKILOAN INC. FORM 10-Q April 30, 2011 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Control and Procedures 16 PART II—OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES PART I. FINANCIAL INFORMATION Item 1.Financial Statements. The Wiki Group, Inc. (Formerly Known as WikiLoan, Inc.) Index to Financial Statements April 30, 2012 and January 31, 2012 Page Number Financial Statements: Balance Sheets as of April 30, 2012 and January 31, 2012 2 Statements of Operations for the three months ended April 30, 2012 and for the year ended January 31, 2012 3 Statement of Changes in Shareholders' Deficit for the three months ended April 30, 2012 and for the year ended January 31, 2012 4 Statement of Cash Flows for the years ended for the three months ended April 30, 2012 and for the year ended January 31, 2012 5 Notes to Financial Statements 6 to 11 The Wiki Group, Inc. (Formerly Known as WikiLoan, Inc.) Balance Sheets As of April 30, 2012 and January 31, 2012 April 30, January 31, Assets Current assets: Cash and cash equivalents $ $ Total current assets Fixed assets: Office equipment - - Computer equipment - - Less: accumulated depreciation ) - Fixed assets, net - Other assets: Deposits - Domain names Software development costs Deferred payment processing costs Total other assets Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Current liabilities: Accounts payable $
